Citation Nr: 1756377	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  13-34 775	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression.  

2.  Entitlement to service connection for a psychiatric disorder, including PTSD and depression.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Appellant-Veteran and his Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION


The Veteran had active military service from May 1966 to May 1968.  He also, prior to that, had verified active duty for training (ACDUTRA) from September 1964 to January 1965.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In support of this claim, the Veteran and his wife testified at a hearing at the RO before the undersigned Veterans Law Judge in January 2016.  

Although the RO apparently reopened this claim for service connection for PTSD (also claimed as psychological trauma) in the June 2010 rating decision on appeal, the Board must independently consider the preliminary question of whether new and material evidence has been received concerning this claim because it goes to the Board's jurisdiction to reach the underlying claim to adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

Like the RO, the Board is reopening this claim since there is indeed the required new and material evidence.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is REMANDING this claim to the Agency of Original Jurisdiction (AOJ) for necessary further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2012).



FINDINGS OF FACT

1.  In a decision in February 2007, the Board denied the Veteran's application to reopen his claims of entitlement to service connection for depression and PTSD.

2.  Additional evidence since received, however, raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The February 2007 Board decision, which denied the Veteran's petition to reopen the claims of entitlement to service connection for depression and PTSD, is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7104(a) (West 2012); 38 C.F.R. § 20.1100 (2017).

2.  But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Here, though, as the Board is reopening this claim of entitlement to service connection for a psychiatric disorder, and then further developing this claim on remand, the Board need not at this juncture discuss whether there has been compliance with VA's obligations to notify and assist the Veteran with this claim.  See AB v. Brown, 6 Vet. App. 35 (1993).  This is better determined once the additional development of the claim is completed on remand.


In a prior February 2007 decision, the Board denied reopening the Veteran's claims of entitlement to service connection for depression and PTSD on grounds that there (at least at that time) was no new evidence regarding the claim for depression and no evidence showing he then currently suffered from PTSD.  In the absence of an appeal to the higher U. S. Court of Appeals for Veterans Claims (Court/CAVC), that decision became a final and binding determination by operation of law.  However, this claim may be reopened if there is new and material evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 3.156, 20.1100.

The evidence previously considered consisted of the service treatment records (STRs), private and VA treatment records, and April 1997, February 2002, and May 2002 VA examination reports.  

The current petition to reopen this claim was received by VA in September 2009.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).  

In determining whether the evidence is new and material, the specified basis of the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  But the evidence in question need only raise a reasonable possibility of substantiating the claim, not altogether prove it.  In other words the threshold for reopening a claim is relatively "low".  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

The additional evidence not previously considered by VA regarding this claim for a psychiatric disability consists, in part, of a stressor verification by the Joint Services Records Research Center (JSRRC), which confirmed there was a meningitis outbreak in 1964 in Fort Ord at the same time the Veteran was stationed there.  

Since this additional evidence relates to an unestablished fact necessary to substantiate the claim, namely, that the Veteran's alleged stressor was verified, the lack of such evidence was in part the basis for the previous denial, this additional evidence is new and material according to 38 C.F.R. § 3.156(a).

For this reason, this claim for service connection for a psychiatric disability is reopened.  38 U.S.C.A. § 5108.  The reopened claim is addressed further in the REMAND section below.


ORDER

The petition to reopen the claim of entitlement to service connection for a psychiatric disorder is granted and, to this extent only, the appeal is granted.



REMAND

The Veteran was afforded a VA compensation examination in March 2010 following the verification of his in-service stressor.  The examiner opined that the Veteran did not (at least at the time of that evaluation) meet the diagnostic criteria for PTSD as no specific traumatic experiences were found that would satisfy criterion A.  That examiner, instead, diagnosed the Veteran as having depressive disorder, schizophrenia, and alcohol abuse in full remission.  That examiner stated that the Veteran had very long term problems with social adjustment and anxiety as far back as childhood, according to medical records, and that his anxiety at the time of service was focused on the Vietnam War.  But the examiner concluded that the Veteran's military experience was entirely incidental to his subsequent mental health problems, which were manifestations of pre-existing conditions present before he entered military life.  The examiner later clarified that the Veteran's schizophrenia was the primary diagnosis and major depressive disorder was the second diagnosis, which was not a progression of the first.  The examiner then indicated that neither diagnosis was connected to the Veteran's military experience "on a more probable than not basis."  The Board, however, finds that opinion inadequate for several reasons.  The examiner was unclear as to why the stated stressors, including the stressor verified by the JSRRC, were not enough to support a diagnosis of PTSD.  Also, the examiner failed to provide rationale for the opinion that the diagnosed psychiatric disorders were unrelated to the Veteran's service.  Finally, no rationale was provided for the finding that the Veteran had a psychiatric disorder that pre-existed his service and did not address whether that pre-existing disorder was aggravated beyond the normal progression by his service.

In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  In light of the Veteran's reports and the evidence of record, further development is necessary to properly adjudicate this appeal.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).


Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran an appropriate examination to determine whether a psychiatric disorder, including PTSD or depression, is related to his military service.  The examiner must note that the Veteran's claimed in-service stressor of a meningitis outbreak at Fort Ord during the time he was stationed there has been independently verified, so corroborated, by the JSRRC.

Based on the clinical examination, review of the evidence of record, and with consideration of the Veteran's statements and reported history, the examiner must provide an opinion on whether any currently or previously diagnosed psychiatric disorder clearly and unmistakably preexisted the Veteran's military service.  

If the examiner finds that any previously or currently diagnosed psychiatric disorder clearly and unmistakably preexisted the Veteran's service, the examiner must also indicate whether that psychiatric disorder increased in severity beyond the normal progression during or on account of the Veteran's service.  

If conversely the examiner determines that any previously or currently diagnosed psychiatric disorder did not clearly and unmistakably preexist the Veteran's military service, the examiner must provide an opinion on whether any and all currently or previously diagnosed psychiatric disorders are otherwise related or attributable to the Veteran's military service, including especially the confirmed outbreak of meningitis while he was stationed at Fort Ord.

A complete rationale must be provided for all opinions expressed, preferably citing to supporting clinical findings or other data, evidence or authority.  If the examiner cannot provide a requested opinion without resorting to mere speculation, this must be stated but, as importantly, the examiner must also provide the reasons why the opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  Then readjudicate this claim on its underlying merits in light of this and all other additional evidence.  If this claim continues to be denied, provide the Veteran a Supplemental Statement of the Case (SSOC), give him time to respond to it, and then return the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


